Bennett, P. J.,
(concurring specially.) I concur in the reasoning and conclusion of the majority of the court, in the above-em *537titled case, so far as the measure of damages depends upon the character and object of the particular action brought to recover compensation for the injury. But I cannot concur so far as the decision relates to the irrelevancy of the question 'which was objected to by the defendant when a witness for the plaintiff was asked, “Give us your best judgment as to the value of those trees,” ■which was answered, “Those trees for the purposes they were put there were worth $1.00 apiece. They were worth at least 75 cents apiece to me.” The defendant objected to the answer as not responsive to the question.
The majority of the court says: “This is not important, as, tested by the rule which we have indicated, the evidence, was irrelevant,” and then endeavors to show why it is irrelevant,, and says: “In such an action (for the recovery of the value of the property destroyed) he (the plaintiff) is not entitled to prove their value for the purpose for which they. were put there, for that would be proving their value as a part of the land.”
In my judgment the question and its answer were entirely, pertinent-and. relevant. It matters not what the form of the action brought, whether for trespass to the real estate or to recover the value of the thing destroyed, the object of it is to obtain compensation for an actual loss. This cannot be obtained unless the value of the thing destroyed is recovered by the owner. . One of the essential elements of value is the “purpose for which a thing is used or placed in a given position.” The mainspring of. a watch, as .a piece of steel, is comparatively valueless, but the “purpose for which it is used” is one of the essential parts of a watch, and as such has an appreciable value. If a witness were asked its value, before he could give an intelligent answer to the question he would necessarily be obliged to know for what purpose, or in what condition it was at the time it was destroyed. It may be said this is not so, because the mainspring of a watch, is only used for the purpose of giving motion to a timepiece. This may be so, yet the value of it may be much greater when in the watch performing its function than when outside it and not connected with it.' So with the example given by the majority of the court, where gravel has been wrongfully carried away from the *538premises of another. A witness may be asked in an action for the recovery of its value, the question, “What was that gravel worth for the purpose for which it could be used?” Every one knows that there are different grades of gravel. Some kinds are much more valuable than others. Some is used exclusively for roofing; some has an intrinsic value for grouting, while other grades are only valuable for grading purposes. Now, can it be said the witness can only be asked ‘the general question, what is gravel worth ? and that it would be irrelevant to direct his attention to the purpose for which it is used? Take that common animal, the horse. Suppose one is negligently destroyed. The injured party brings suit to recover compensation for its loss. Must he be confined to the naked question, “What was that horse worth? — without directing the attention of the witness to the purpose for which it is used? The value of horses has a wide range, varying from zero up into thousands of dollars. A racing or trotting horse of great speed, when used for that purpose, has a value which can only be determined by its use as such and may be very great, but put that same animal upon a farm, or in a dray, and it would be almost valueless.
So in the case of destruction of trees. The purposes for which they are set out in a great measure determine the value of them. A fruit tree as such may be of much greater value than a shade tree or a tree which only has a value for timber or wood. In case of growing'fruit trees, if they were not old or mature enough to bear fruit, their value would be ascertained by their cost, according to age, thriftiness and size. If bearing fruit, their value could be ascertained by the annual yield and .value of fruit. If growing shade or ornamental trees the value of such trees for beautifying and adorning the grounds about a residence or a house may be taken into consideration, in connection with the annual cost of raising or cultivating. If timber trees, then the measure of damage may be the value of such trees for timber, lumber or cord-wood. Thus it will be readily noted that the ascertainment of the foeasure of damages for negligent destruction of trees may differ according to the purpose for which the owner intended them.
But we are told by the majority of the court that this cannot be inquired into in an action for the recovery of the value of trees *539destroyed, but that the value must be limited to the value when Severed from the realty. Growing trees are in one sense a part and parcel of the land itself. So are buildings, fences, grass, and growing crops, but I think the true rule for the measure of damages is, if the thing destroyed, although a part of the reality, has a value which can be accurately measured and ascertained without reference to the soil in which it stands or out of which it grows, is that the recovery may be for the value of the thing destroyed. As was said by Judge IIoylboom in the case of Van Deusen v. Young, 29 Barb. 9, “Surely the damage would not be in all cases accurately measured by the market value of the wood or timber cut. The trees might be a highly valuable appendage to the farm for purposes of shade or ornament; there might be a very scanty supply for a farm of that size, or for other reasons they might have a special value as connected with the farm, altogether independent of, and superior to, their intrinsic value for purposes of building and fuel. As well might yoii remove the column which supported the roof or some part of the superstructure of a splendid mansion and limit the owner in damages to the value of the column as timber or cordwood as to adopt the parallel rule in this case.”
. So I say, when there is no wrongful purpose or wrongful negligence in the defendant, compensation for the real injury alone is the purpose of all remedies. Such a standard of damages is reasonable, and does justice to both parties. The inquiry should be how much was the plaintiff injured by the destruction of the trees? In an action like the one at bar the true measure of damages, in my opinion, is the amount of injury which the plaintiff has actually suffered.
In a prairie country, almost if not entirely devoid of natural growing timber or shade trees, and where such trees are the result of much labor and care, trees which would be considered of little or no value in some locations and of none whatever for timber or wood, are held of much value to the owner; not so much for their intrinsic value, but for ornamentation, shade, and protection from the bleak winds. To say that in case of their negligent destruction by another no inquiry can be made as to. the purposes *540for which they were grown, in determining their value, is a very harsh rule, and in many cases would result in a perversion of justice. .